Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the video processing method of independent claim 1, the video data decoding device of independent claim 8, and the non-transitory computer readable storage medium of independent claim 15.  The prior art is particularly deficient regarding obtaining prediction information of a coding unit (CU); obtaining, when the CU comprises only one residual transform unit (TU) and a size of the residual TU is less than a size of the CU, a TU partitioning mode of the CU and a residual position of the residual TU, wherein the residual TU comprises a residual for Cb, Cr, and Y components; selecting, based on the TU partitioning mode and the residual position, a transform type of the residual TU from a transform type set; applying, based on the transform type of the residual TU, an inverse transform to dequantized coefficients of the residual TU to obtain a residual block of the residual TU; obtaining a prediction block of the CU based on the prediction information; and obtaining a video block based on the residual block and the prediction block.  Claims 2-7, 9-14, and 16-20 are dependent on claims 1, 8, and 15, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482